
	
		I
		112th CONGRESS
		1st Session
		H. R. 989
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Van Hollen (for
			 himself, Ms. Pingree of Maine, and
			 Mr. Sarbanes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require,
		  at the option of a State, drug manufacturers to pay rebates to State
		  prescription drug discount programs as a condition of participation in a rebate
		  agreement for outpatient prescription drugs under the Medicaid
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Voluntary State Discount Prescription
			 Drug Plan Act of 2011.
		2.Optional State
			 prescription discount program
			(a)In
			 generalSection 1927(a) of the Social Security Act (42 U.S.C. 1396r–8(a)) is
			 amended by adding at the end the following:
				
					(8)Requirements
				relating to agreements for drugs procured by individuals through optional State
				prescription drug discount programs
						(A)In
				generalA manufacturer meets the requirements of this paragraph
				if the manufacturer enters into an agreement with the State to make rebate
				payments for drugs covered by a State prescription drug discount program in the
				same amounts as are paid by the manufacturer to the State for such drugs under
				a rebate agreement described in subsection (b). The previous sentence shall
				only apply to a State that has elected to establish an optional State
				prescription drug discount program and to apply the provisions of such
				sentence.
						(B)Optional State
				prescription drug discount program defined
							(i)In
				generalIn this paragraph, the term optional State
				prescription drug discount program means a State program under which,
				with respect to a rebate period, not less than the amount equal to 95 percent
				of all the rebates paid to the State under agreements entered into under
				subparagraph (A) during such period are provided to eligible State residents in
				the form of discounted prices for the purchase of outpatient prescription
				drugs.
							(ii)Eligible State
				residentFor purposes of clause (i), the term eligible
				State resident means an individual who is a State resident and whose
				income does not exceed a percentage (specified under the optional State
				prescription drug discount program, but not to exceed 300 percent) of the
				income official poverty line (as defined by the Office of Management and
				Budget, and revised annually in accordance with section 673(2) of the Omnibus
				Budget Reconciliation Act of 1981) applicable to a family of the size
				involved.
							(iii)Additional
				subsidiesNothing in this subparagraph shall be construed
				as—
								(I)requiring a State
				to expend State funds to carry out a State prescription drug discount program;
				or
								(II)prohibiting a
				State from electing to contribute State funds to a State prescription drug
				discount program to provide greater subsidies to eligible State residents for
				outpatient prescription drugs covered under the program.
								(iv)No section 1115
				waiver required to implementNothing in this subparagraph shall
				be construed as requiring a State to obtain a waiver under section 1115 or
				otherwise of any requirement of this title to implement an optional State
				prescription drug discount program.
							(C)No offset
				against medical assistanceAmounts received by a State under an
				agreement entered into under subparagraph (A) in any quarter shall not be
				considered to be a reduction in the amount expended under the State plan in the
				quarter for medical assistance for purposes of section
				1903(a)(1).
						.
			(b)Conforming
			 amendmentThe first sentence of section 1927(a)(1) of such Act
			 (42 U.S.C. 1396r–8(a)(1)) is amended, by striking and paragraph
			 (6) and inserting , paragraph (6), and paragraph
			 (8).
			
